Title: To Benjamin Franklin from the Baron de Wulffen, 7 July 1780
From: Wulffen, Jean Henry, baron de
To: Franklin, Benjamin


Sir
Venlo the 7th. jullett 1780
I have the Honour to late your Exelance know that am in tollerable good health arrived here at Venlo, where, where I am oblidged to rest Some days, meen time them depeches your Exelance Sent along are Delivered in good hands in the Hague, His Exelance Knowing I’ am wishing nothing more than to Return again to my post to which End have the Honour to hould my Self Recomended to your Exelance thanking your Exelance for the alrady Received protection and Honours Subschryet myself with diepst Respect, Sir your Most Humble and most obedient Servant
Johan Henrick De Wulffen

P.S. Exelance favour me with a letter of answer to this an I Shall have the Honour to wait your Exelances further orders in here

